                           IN THE UNITED STATES DISTRICT COURT
1                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
2                                   OAKLAND DIVISION

3
     Mentone Solutions LLC,
4                                                                   Case No. 4:18-cv-07749 HSG
            Plaintiff,
5                                                                   [PROPOSED] ORDER
            v.                                                      GRANTING JOINT
6                                                                   STIPULATION FOR
     ASUS Computer International, Inc.,                             EXTENSION OF TIME
7
            Defendant.                                              Jury Trial Demanded
8
9
10
            The Stipulation requesting Plaintiff’s time to file its response to Defendant’s Motion to
11
12   Dismiss be extended 30 days up to and including July 3, 201, and Defendant’s time to file its

13   reply brief be extended to July 24, 2019 is GRANTED.

14          PURSUANT TO STIPULATION, IT IS SO ORDERED.
15
     Dated: 6/3/2019
16                                                      United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                       1
                                     Proposed Order on the Joint Stipulation
